Citation Nr: 1227009	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-17 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether a substantive appeal (i.e., VA Form 9) received on January 13, 2009, was timely as to an August 2007 rating decision that granted service connection, and assigned an initial 10 percent rating, for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service in February 1985 and then from November 1985 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Historically, in December 2006, the RO received the Veteran's application for service connection for multiple disabilities.  By rating decision issued on August 23, 2007, the RO granted service connection for some of the claimed disabilities, including degenerative disc disease of the lumbar spine, which it evaluated as 10 percent disabling effective June 1, 2007.  In a Notice of Disagreement submitted in August 2007, the Veteran disagreed with several of the decisions made by the RO in the August 2007 determination, including the failure to award a higher disability rating for the now service-connected degenerative disc disease of her lumbar spine.  The RO issued a Statement of the Case on October 31, 2008, which included the issue of "Evaluation of lumbar spine degeneration."  On January 13, 2009, the RO received a VA Form 9 from the Veteran in which she disagreed with the evaluation of the service-connected degenerative disc disease of her lumbar spine.  

By letter dated January 15, 2009, the RO advised the Veteran of its decision that her VA Form 9 was untimely as to the rating decision issued on August 23, 2007 and the Statement of the Case issued on October 31, 2008.  The Veteran filed a Notice of Disagreement with this decision in February 2009.  A Statement of the Case was issued in May 2009, and the Veteran perfected an appeal by filing a timely VA Form 9 in June 2009.  Consequently, the issue of the timeliness of the Veteran's January 2009 VA Form 9 is presently before the Board and is ready for adjudication.

The Board notes that, in the August 2007 rating decision, the RO also granted service connection for a left wrist ganglion cyst and for right and left hand frostbite but denied service connection for bilateral carpal tunnel syndrome.  In a statement submitted in July 2008, the Veteran requested reconsideration of the RO's decision on her "bilateral hand condition."  Although the statement itself is unclear as to which bilateral hand condition the Veteran referred, she submitted private treatment records from March 2008 showing a diagnosis of carpal tunnel syndrome.  The Board concludes, therefore, that the Veteran was referring to the RO's denial of service connection for bilateral carpal tunnel syndrome in the August 2007 rating decision.  By a rating decision issued in November 2008, however, the RO granted service connection for bilateral carpal tunnel syndrome.  Consequently, the Veteran's claim for benefits has been fully granted, and there is no issue for the Board to consider as to that claim at this time.

As discussed in detail below, the Board finds that the Veteran's VA Form 9 received on January 13, 2009, is untimely to perfect an appeal as to the issue of entitlement to an initial disability rating in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine.  Consequently, the Board cannot consider the merits of that issue at the present time.  The Board will, however, construe her January 2009 VA Form 9 as a new claim for an increased disability rating for her service-connected degenerative disc disease of the lumbar spine.  That issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was notified on August 23, 2007 of an August 2007 rating decision that granted service connection for degenerative disc disease of the lumbar spine and assigned an initial disability rating of 10 percent effective June 1, 2006.

2.  In August 2007, the Veteran filed a Notice of Disagreement with the August 2007 rating decision's assignment of a 10 percent disability rating for the now service-connected degenerative disc disease of the lumbar spine.  The RO issued a Statement of the Case on October 31, 2008.
3.  The Veteran filed a substantive appeal (VA Form 9) that was received by the RO on January 13, 2009, which was not within 60 days of the issuance of the October 2008 Statement of the Case and also was not within one year of the issuance of the August 2007 rating decision.

4.  The Veteran never requested an extension of time to file a substantive appeal, and neither the RO nor the Board explicitly or implicitly waived the untimely filing of the Veteran's January 2009 VA Form 9.


CONCLUSION OF LAW

As a substantive appeal was not timely filed, the Board lacks jurisdiction to consider the claim for an initial disability rating in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 7105(a), (b), (c), (d) (West 2002); 38 C.F.R.§§ 20.200, 20.202, 20.305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The timeliness of a substantive appeal is a jurisdictional matter and is governed by the interpretation of law.  In such a case, the VCAA has no application.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Veteran has been properly notified of the jurisdictional problem, and she has been afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.

Legal Criteria

The Board has jurisdiction of an appeal when there is a timely filed Notice of Disagreement and, after a Statement of the Case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200. Specifically, after an appellant receives the Statement of the Case, the appellant must file a formal appeal within sixty days from the date the Statement of the Case was mailed, or within the remainder of the one-year period, if any, from the date of the notification of the RO's decision, whichever period ends later. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.300, 20.302. The Board determines questions as to timeliness. 38 U.S.C.A. § 7105(d)(3).

A substantive appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the Statement of the Case and any prior Supplemental Statement of the Case.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  38 C.F.R. § 20.202.

Analysis

The question before the Board is whether the Veteran submitted a timely substantive appeal to the August 2007 RO rating decision that assigned a 10 percent disability rating for the now service-connected degenerative disc disease of the Veteran's lumbar spine.  The Veteran was notified of the RO's rating decision in a letter dated on August 23, 2007.  In August 2007, the Veteran filed a Notice of Disagreement with the RO's decision to not award a higher disability rating for the service-connected degenerative disc disease of her lumbar spine.  On October 31, 2008, the RO issued a Statement of the Case to the Veteran.  The Veteran had 60 days from the date of issuance of the Statement of the Case to file a substantive appeal.  (The Board notes that one year from the August 2007 RO decision had already expired in August 2008).

On January 13, 2009, the RO received the Veteran's VA Form 9.  Clearly, this form was not received within 60 days of the October 31, 2008 Statement of the Case (which would have been December 30, 2008).  Although the VA Form 9 contains a handwritten date (presumably by the Veteran) of January 6, 2009, the form contains a date stamp indicating that it was received by the RO on January 13, 2009.  

The Board notes that, "[t]here is a presumption of regularity that attaches to actions of public officials."  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  The United States Court of Appeals for Veterans Claims (Court) has applied the presumption of regularity to "all manner of VA processes and procedures."  "In the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) (applying the presumption of regularity to notice of a Board decision).  There is nothing in the claims file to show that VA did not properly discharge its duties in the receipt of the Veteran's January 2009 VA Form 9 and in date-stamping it.  Therefore, the Board finds that, based on the date stamp indicating date of receipt, the RO received the Veteran's VA Form 9 on January 13, 2009.

Furthermore, the Board has considered the statutory mailbox rule set forth in 38 C.F.R. § 20.305(a).  This statutory mailbox rule provides that a response postmarked prior to expiration of the applicable time period will be accepted as having been timely filed.  No corresponding envelope or postmark is contained in the claims file.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  In calculating this five day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.305(a).  In the present case, although there is no envelope attached to the VA Form 9 showing the postmark date, the Board notes that the Veteran's representative submitted the VA Form 9 to RO along with a cover letter dated January 12, 2009.  Consequently, the Board finds that the mailbox rule is not applicable in this case because the evidence clearly shows that the VA Form 9 was delivered not by the United States Post Office, but by the Veteran's local representative.  Even if the Board were to consider the mailbox rule, it notes that the postmark date would be January 6, 2009, the date the Veteran signed the VA Form 9, which is still after the applicable time period for filing a substantive appeal (which ended on December 30, 2008).  Consequently, the mailbox rule is not of assistance to the Veteran in establishing that her January 2009 VA Form 9 was timely filed.

The Board also notes that, in her February 2009 Notice of Disagreement, the Veteran stated that she disagrees with the RO's decision as to the timeliness of the VA Form 9 because a radiologic examination report was not present at the time of the RO's decision and rating of her lumbar spine degenerative disc disease.  She attached a radiologic report of a magnetic resonance imaging (MRI) study of her lumbar spine dated in February 2007.  The Board finds that this argument is unprevailing because in actuality this evidence was of record at the time that the August 2007 rating decision was rendered.  More importantly, there is no law or regulation that tolls the 60 day time limit for filing a substantive appeal because relevant evidence may have been missing from the file.  

Furthermore, on her VA Form 9 submitted in June 2009 (as to the timeliness issue), the Veteran argues that a November 2008 MRI of the lumbar spine clearly notes a bulge and tear in the disc areas of her back and that these issues should be considered separate and apart from her degenerative disc disease of the lumbar spine.  She raised no argument as to the timeliness of the January 2009 VA Form 9.  

Thus, the Board finds that the Veteran failed in either her February 2009 Notice of Disagreement or her June 2009 VA Form 9 to provide a viable explanation as to why she was unable to file a substantive appeal in a timely manner.  If she needed additional time to obtain and submit additional evidence with her substantive appeal, she should have requested an extension of time to file but she did not do so.  In fact, as the record shows, she was silent from the issuance of the Statement of the Case on October 31, 2008, until her VA Form 9 was received on January 13, 2009.  

The Board has considered the decision in Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the Court held that an untimely substantive appeal is not a jurisdictional bar to consideration of a claimant's appeal, and that the RO and the Board may accept, either explicitly or implicitly, a substantive appeal even if it is not timely.  In Percy, the Court specifically found that, because the RO had never addressed the issue of timeliness as to the filing of his substantive appeal, and because the appellant was not informed that there was a timeliness issue until his claim was before the Board, that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the appellant's appeal.  

The Board finds, however, that Percy is distinguishable from the present case as the RO informed the Veteran in the October 31, 2008 Statement of the Case that she had 60 days to submit a substantive appeal.  After submission of her VA Form 9 on January 13, 2009, the RO issued a letter two days later informing the Veteran that it was not timely filed.  At no point, did the RO either explicitly or implicitly waive any objections to the timeliness of the substantive appeal, nor did it provide the Veteran with any indication that her VA Form 9 had been accepted as timely.  Thus, while the Board recognizes that Percy indicates that substantive appeals may be accepted when untimely when circumstances warrant, the Board finds no compelling reason in this case to accept this appeal.  

As a timely substantive appeal to the August 2007 rating decision has not been filed, and in the absence of any evidence or compelling argument indicating that a request for an extension of time had been filed, the Board concludes the Veteran's claim must be dismissed as a matter of law due to her failure to submit a timely appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303, 20.305.


ORDER

The appeal is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


